United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-10484
                           Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

RAYAH MARKEITH WILLIAMS,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:04-CR-193-ALL
                       --------------------

Before JOLLY, DAVIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Rayah Markeith Williams appeals from his jury-verdict

conviction for using, carrying, and brandishing a firearm during

or in relation to a crime of violence.    He argues on appeal that

the evidence produced at trial was insufficient to support the

jury’s verdict.   Williams properly preserved this issue for

appeal.   Viewing the evidence in the light most favorable to the

verdict, a rational trier of fact could have found that the

Government proved all of the essential elements regarding this


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-10484
                                -2-

charge.   See United States v. Lankford, 196 F.3d 563, 575-76 (5th

Cir. 1999).

     Williams also argues that the prosecutor made an improper

remark during closing arguments.   Because Williams did not object

on this basis in district court, this argument is reviewed for

plain error only.   See United States v. Johnston, 127 F.3d 380,

392 (5th Cir. 1997).   Examination of the prosecutor’s challenged

argument does not indicate that it was improper.   See United

States v. Binker, 795 F.2d 1218, 1223-24 (5th Cir. 1986).

Williams has therefore failed to show plain error regarding the

prosecutor’s closing argument.

     Accordingly, the district court’s judgment of conviction is

AFFIRMED.